The petition by the defendant Fumiss & Quinn, P.C., for certification for appeal from the Appellate Court (AC 17283) is granted, limited to the following issue:
*940The Supreme Court docket number is SC 15800.
James F. Aspell, in support of the petition.
Decided October 22, 1997
“Did the Appellate Court properly dismiss the petitioner’s appeal from the ruling of the compensation review board regarding the petitioner’s legal fee?”
PALMER, J., did not participate in the consideration or decision of this petition.